Opinion issued February 27, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                            ————————————
                             NO. 01-13-00304-CR
                           ———————————
                CHARLESTON CLARK SINGLETARY, Appellant
                                      V.
                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Case No. 1156595


                         MEMORANDUM OPINION

      Appellant, Charles Clark Singletary, attempts to appeal an unsatisfactory

termination of his community supervision. We dismiss the appeal for lack of

jurisdiction.
        Appellant pleaded guilty to the felony offense of evading arrest with a motor

vehicle.     The trial court deferred adjudication, placed him on community

supervision for two years, and assessed a $200 fine. On February 7, 2012, the

State moved to adjudicate appellant’s guilt, alleging that appellant had violated the

terms of his community supervision. On May 4, 2012, the trial court extended the

term of appellant’s community supervision for two years. On May 22, 2013,

appellant appealed the extension order, which this Court dismissed for lack of

jurisdiction on February 21, 2013.*

        On February 22, 2013, the trial court held a status hearing and entered an

“Order Affecting Community Supervision,” which unsatisfactorily terminated

appellant’s community supervision and released him from any continuing

obligation under community supervision. On March 22, 2013, appellant filed a

notice of appeal of the trial court’s February 22, 2013 order. On June 3, 2013, the

Public Defender’s Office suggested that the order unsatisfactorily terminating

appellant’s community supervision was not appealable. The State did not file a

response. We agree with the Public Defender’s Office that the February 22, 2013

order is not an appealable order.

        The trial court’s order modified the terms of appellant’s community

supervision by reducing the length of appellant’s supervision. A modification of

*
    The appeal was in this Court as Cause No. 01-12-00529-CR, Charles Clark Singletary
    v. State of Texas.
                                           2
the terms and conditions of community supervision is not an appealable order. See

Davis v. State, 195 S.W.3d 708, 710-11 (Tex. Crim. App. 2006) (stating that

complaint about condition that does not serve as basis for revocation cannot be

considered); Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st

Dist.] 1999, pet. ref’d) (“The Legislature has not conferred the right to have an

order modifying community supervision conditions reviewed by appeal, and case

law directs that no such right exists.”).

      A defendant has a right to appeal when his community supervision is

revoked and he is adjudicated guilty and sentenced. See TEX. CODE CRIM. PROC.

art. 42.12, § 23(b) (“When [the defendant] is notified that his community

supervision is revoked for violation of the conditions of community supervision

and he is called on to serve a sentence in a jail or in the Texas Department of

Criminal Justice, he may appeal the revocation.”). That is not the case here. The

record does not contain an order revoking appellant’s community supervision. Nor

does the record contain a judgment or any other document reflecting that appellant

was adjudicated guilty or that any sentence was assessed or imposed. Instead, the

trial court’s order terminated appellant’s community supervision.

      We dismiss the appeal for want of jurisdiction. We dismiss any pending

motions as moot.




                                            3
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4